DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on December 3, 2018 is acknowledged. Accordingly claims 1, 3-7, 9-11, 13 and 16-24 remain pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 10, 16, 5, 6, 18, 21, and 22, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm:
Claim 1 recites in pertinent parts: “…to enable a merchant server…”; “to enable a merchant server…”; whereby the merchant server is enabled to….”
Claim 10 recites: “…to enable a merchant server…”; “to enable a merchant server…”; whereby the merchant server is enabled to….”
Claim 16 recites: “…to enable a merchant server…”; “to enable a merchant server…”; whereby the merchant server is enabled to….”
Claim 5, 18 and 21 recites: long term access token…
Claims 6 and 22 recites “short term access token”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-11, 13 and 16-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosen U.S. patent No. 5,557,518.

As per claims 1, 10 and 16, Rosen discloses a method of integrating ordering and purchase at a user device into a messaging session with a merchant server, the method comprising:
establishing, by the user device, within the messaging session, a dialogue between the user device and the merchant server (col. 23, lines 9-16, which discloses that “a secure transaction session is established between the buyer’s and seller’s money module, between the buyer’s and seller’s trusted agents, and between the money module  and trusted agent of each transaction device”);
providing, by the user device, user information to enable the merchant server to communicate with a service provider to establish a transaction with an account associated with the user device (see claim 24, which discloses providing payment information to said secure money module”);
providing, by the user device, order information to the merchant servicer in the dialogue to enable the merchant server to create an order from the order information (col. 23, lines 17 -22, which discloses that “selected electronic merchandise is transferred from the seller's trusted agent to the buyer's trusted agent (where it is retained provisionally)--in the event that the electronic merchandise includes an electronic object, the electronic object is encrypted so that it may be stored outside of the trusted agent”);
requesting payment and receiving a payment link from the merchant server within the messaging session in order to make a transaction, and providing payment information including identification of an account associated with the user device for the transaction to the merchant server directly or indirectly (col. 23, lines 23-26, which discloses that “after verifying the correctness of the transferred electronic merchandise, the buyer's trusted agent instructs its money module to pay a certain amount of electronic money to the seller's money module”; col. 22, lines 28-36, which discloses that “In such a protocol, the merchant's trusted agent instructs its money module as to the payment amount it expects to receive, this payment information is sent to the customer's money module which prompts its trusted agent for verification, and if the amount is correct, then the customer's trusted agent informs its money module.”);
whereby the merchant server is enabled to use the order information and the payment information to initiate the transaction using the account associated with the user device ( col. 23, lines 32-34, which discloses that “if the amount is correct, the seller's money module sends an 
acknowledgement to the buyer's money module”).

As per claim 3, Rosen further discloses the method, wherein the user information comprises an access token originating from the user device obtained during the dialogue (col. 23, lines 35-40).

As per claim 4, Rosen further discloses the method, wherein the user device provides a session token to the merchant server in order for server, and the merchant server to use the session token to obtain the access token from the service provider (col. 23, lines 12-16).

As per claims 5, 18 and 21, Rosen further discloses the method wherein the access token is a long term access token providing authorization for use in multiple transactions, and wherein the long term access token allows bypassing of an authorization step at the user device (col. 27, lines 31-41).

As per claim 6 and 22, Rosen further discloses the method, wherein the access token is a short term access token requiring new authorization for each transaction (col. 27, lines 42-52).

As per claim 7, Rosen further discloses the method, wherein the messaging session is a Facebook® Messenger session (col. 17, lines 60-67); and
wherein a web view is opened in the session to allow user payment confirmation (col. 23, lines 35-40).

As per claim 9, Rosen further discloses the method, wherein the payment link is a URL within the web view (see fig. 38A and associated text).

As per claim 11, Rosen further discloses the computing device, wherein the payment application is or comprises a digital wallet (see fig. 36; col. 26, lines 1-7).

As per claim 13, Rosen further discloses the computing device, wherein the computing device is a mobile telephone handset or a tablet computer (col. 26, lines 1-7).

As per claim 17, Rosen further discloses the method, wherein the user information comprises an access token originating from the user device which has already been obtained by the merchant server in a previous dialogue (col. 23, lines 35-40).

As per claim 19, Rosen further discloses the method, wherein the user information comprises an access token originating from the user device obtained during the dialogue (col. 23, lines 35-40).

As per claim 20, Rosen further discloses the method, further comprising:
receiving, by the merchant server, a session token from the user device (col. 23, lines 12-16); and
using, by the merchant server, the session token to obtain the access token from the service provider (col. 23, lines col. 23, lines 12-16).

As per claim 23, Rosen further discloses the method, wherein the messaging session is a Facebook® Messenger session (col. 17, lines 60-67).

As per claim 24, Rosen further discloses the method, wherein a webview is opened in the session to allow user payment confirmation, and wherein the payment link is a URL within the webview (col. 17, lines 60-67).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 2, 2021